Citation Nr: 0941091	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-37 692	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1988, 
February to July 1991, and March 1995 to December 1999.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for a left hip disability and for bilateral CTS.

In February 2005, the Veteran testified at a hearing before a 
decision review officer at the RO. 

In January 2007, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C. 

By decision of July 2007, the Board remanded the issues on 
appeal to the RO for further development of the evidence and 
for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A left hip disability was not shown present in service, 
and is not currently objectively demonstrated.  

2.  Bilateral CTS was not shown present in service, and is 
not currently objectively demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2009).

2.  The criteria for service connection for bilateral CTS are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

An August 2002 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to direct service connection.  A November 2007 
post-rating RO letter informed them of what was needed to 
establish entitlement to secondary service connection.  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, a May 2006 and the November 2007 RO letters 
provided notice that the VA would make reasonable efforts to 
help the Veteran get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave it enough information, and if needed, 
authorization to obtain them.  Those letters further 
specified what evidence the VA had received, the type of 
evidence that the VA was responsible for obtaining, to 
include Federal records, and the type of evidence that the VA 
would make reasonable efforts to get.  The Board thus finds 
that the 2002, 2006, and 2007 letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the Veteran 
both before and after the August 2003 rating action on 
appeal.  However, the Board finds that, in this appeal, the 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice was 
not prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2006 and 
2007 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in May 2009 (as reflected 
in the Supplemental Statement of the Case).  
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he was 
furnished notice pertaining to the effective date information 
in a March 2006 RO letter, thus meeting the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service VA and private medical 
records up to 2008.  The Veteran was afforded comprehensive 
VA examinations in 2002 and 2008.  Transcripts of his 2005 RO 
and 2007 Board hearing testimony have been associated with 
the claims folder and considered in adjudicating this appeal.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In this 
regard, the Board notes the veteran's representative's June 
2009 suggestion that the medical evidence with respect to the 
left hip claim in this case is inadequate, in that the 
Veteran was not afforded a bone scintigraphy test referred to 
by a VA examiner in July 2008.  Appellate review of the 
report of the July 2008 VA examination discloses that X-rays 
revealed a lesion on the iliac side of the left sacroiliac 
joint that may encroach upon the joint.  The examiner opined 
that the constellation of findings suggested benign lesions 
of chondroid or fibrous tissue origin, and suggested bone 
scintigraphy for the detection of additional lesions that 
might have more diagnostic morphology.  However, the Board 
finds that additional testing to include bone scintigraphy is 
not necessary, inasmuch as such test would not pertain to the 
left hip, but rather the sacroiliac joint, and the Board 
notes that the Veteran is currently service connected for a 
lumbar spine disability.  The veteran's left hip joint was 
specifically noted to be normal and without radiographic 
abnormality on July 2008 examination, and the Board thus 
finds that the current evidence of record is adequate to 
equitably adjudicate the claim for service connection for a 
left hip disability.
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal without directing or accomplishing any additional 
notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected one.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran contends that he currently suffers from a left 
hip disability that either had its onset in service or is 
secondary to his service-connected right hip disability, and 
bilateral CTS that had its onset in service.  He gave 
testimony to this effect at the February 2005 RO and January 
2007 Board hearings.

However, the evidence of record does not demonstrate that the 
Veteran had either a left hip disability or bilateral CTS in 
service.

A review of the service medical records is negative for 
findings or diagnoses of any left hip disability or CTS.  The 
veteran's upper and lower extremities were normal on November 
1981, January 1984, and September 1986 examinations during 
the veteran's first period of active service, as well as on 
June 1988 separation examination.  The upper and lower 
extremities were also normal on September 1988, August 1989, 
February and November 1993, and February 1994 examinations 
for Reserve service.  Moreover, the veteran's upper and lower 
extremities were normal on January 1995 examination prior to 
induction into the 3rd period of active service, as well as 
on November 1999 separation examination.

Neither does the post-service evidence show that the Veteran 
currently suffers from a left hip disability or bilateral 
CTS.

With respect to the left hip, the Veteran walked with a 
normal gait and stride on February 2001 VA examination, and 
there was full range of motion of the joints of the upper and 
lower limbs.  It was specifically noted that hip flexion and 
extension muscle strength was normal.

The veteran's gait was unremarkable on November 2002 VA 
examination, and there was no painful motion of the left hip 
on examination.  Left hip X-rays revealed no acute fracture 
or evidence of degenerative disease at the hip joint.  The 
diagnosis was no left hip pathology.

The veteran's gait was normal on October 2004 and January 
2006 VA examinations.

In July 2008, a VA examination was conducted to determine the 
etiology of any left hip disability.  The Veteran gave a 
history of the onset of left hip pain in service after a 
fall.  Current examination showed a normal gait and no 
objective evidence of left hip painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding.  Strength of left hip flexion 
was normal.  Left hip X-rays were normal.  The diagnosis was 
no objective evidence of left hip joint pathology.    

With respect to bilateral CTS, the Board notes that 
electromyographic (EMG) and nerve conduction studies by S. 
H., M.D., in December 2001 revealed findings reportedly 
consistent with bilateral CTS.  However, there was no history 
or medical opinion linking this to the veteran's military 
service or any incident thereof.  In September 2002, B. H., a 
chiropractor, noted that December 2001 EMG studies confirmed 
bilateral CTS, but he also noted no history of medical 
opinion linking this to the veteran's military service or any 
incident thereof.  A November 2002 VA examiner diagnosed 
bilateral CTS based on the December 2001 EMG findings, but 
again, there was no history of medical opinion linking this 
to the veteran's military service or any incident thereof.  

In August 2008 a VA neurological examination was conducted to 
determine the etiology of any CTS.  The physician considered 
the December 2001 EMG report that was noted to be consistent 
with bilateral CTS.  However, current examination of the 
hands showed no deformities or evidence of muscle atrophy.  
Hand strength and grip were good, and range of motion of the 
fingers was normal.  Significantly, neurological examination 
of the hands showed intact sensation and no muscle atrophy, 
and Tinel's sign was negative.  The diagnosis was no 
objective evidence of CTS.

In an October 2008 addendum to the August 2008 examination 
report, the VA physician stated that he reviewed the 
veteran's medical records; that there was no notation therein 
that the Veteran had had CTS surgery in March 2008; and that 
he telephoned the Veteran, who specifically denied having had 
CTS surgery in March 2008.  As a result, the VA physician 
concluded that an April 2008 VA outpatient record that noted 
the veteran's history of CTS surgery in March 2008 was 
erroneous.
    
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, there is no 
competent evidence that shows the existence of a current left 
hip disability or bilateral CTS for which service connection 
is sought (and hence, no evidence of a nexus between any such 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West,  155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the competent medical evidence in 2008 does not 
show the current existence of either a left hip disability or 
bilateral CTS, the Board finds that service connection 
therefor is not warranted. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony; however, such do not 
provide any basis for allowance of either claim.  While the 
Veteran may believe that he currently has a left hip 
disability and bilateral CTS, there is no credible 
evidentiary support for such contentions.  The Board 
emphasizes that the appellant is competent to offer evidence 
as to facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for a left hip disability and bilateral CTS must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left hip disability is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


